             Case 2:19-cv-00640-JLR Document 158 Filed 06/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          PTP ONECLICK, LLC,                            CASE NO. C19-0640JLR

11                               Plaintiff,               ORDER DIRECTING THE
                   v.                                     CLERK TO UNSEAL DOCKET
12                                                        NO. 146
            AVALARA, INC.,
13
                                 Defendant.
14

15          On May 27, 2020, the court filed its order granting Defendant Avalara, Inc.’s

16   motion for summary judgment provisionally under seal. (See SJ Order (Dkt. # 146).)

17   The court provided the parties 7 days to file a motion justifying the continued sealing of

18   //

19   //

20   //

21   //

22   //


     ORDER - 1
             Case 2:19-cv-00640-JLR Document 158 Filed 06/29/20 Page 2 of 2



 1   the order. (See id. at 1 n.1.) Neither party filed such a motion. (See generally Dkt.)

 2   Accordingly, the court DIRECTS the clerk to unseal the order at docket number 146.

 3          Dated this 29th day of June, 2020.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
